Citation Nr: 0729996	
Decision Date: 09/24/07    Archive Date: 10/01/07

DOCKET NO.  05-29 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for liver damage, to 
include as secondary to service-connected hepatitis C.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel






INTRODUCTION

The veteran served on active duty from January 1975 to 
September 1976.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, which denied the benefit sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is not currently diagnosed as having liver 
damage, nor is he currently diagnosed as having liver damage 
associated with his service-connected hepatitis C.


CONCLUSION OF LAW

Liver damage was neither incurred in, nor worsened by 
service, nor was it caused or worsened by a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in September 2003 and November 2003, VA 
notified the veteran of the information and evidence needed 
to substantiate and complete his claim for service 
connection, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters also generally advised the veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim, as 
is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), was not provided.  The Board specifically finds, 
however, that the veteran is not prejudiced as he was given 
specific notice with respect to the elements of a basic 
service-connection claim and cannot be prejudiced by not 
receiving notice of downstream issues that are not reached by 
a denial of the underlying benefit.  As such, the Board finds 
that VA met its duty to notify the veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the September 2003 and November 2003 VCAA notices 
were given prior to the appealed AOJ decision, dated in 
January 2004.  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the severity and etiology of his disabilities, 
and by affording him the opportunity to give testimony before 
an RO hearing officer and/or the Board, even though he 
declined to do so.  It appears that all known and available 
records relevant to the issue here on appeal have been 
obtained and are associated with the veteran's claims file.  
Thus, the Board finds that VA has done everything reasonably 
possible to notify and assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA.  
The Board now turns to the merits of the veteran's claim.

The veteran contends that he has liver damage as secondary to 
his service-connected hepatitis C.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  There must be 
competent evidence showing the following:  (1) the existence 
of a current disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal 
relationship between the current disability and a disease or 
injury incurred or aggravated during service.  See Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Hickson v. West, 12 Vet. App. 247 (1999).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Moreover, where a 
service-connected disability causes an increase in, but is 
not the proximate cause of, a nonservice-connected 
disability, the veteran is entitled to service connection for 
that incremental increase in severity attributable to the 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

In April 2002, the RO found equipoise and awarded the veteran 
service connection for hepatitis C based upon a July 1976 
discharge survey, upon which, he indicated that he received 
in-service treatment for hepatitis.  There were no service 
medical records (SMRs) available that indicated an in-service 
hepatitis C diagnosis, but as reflected in the record, some 
of his SMRs were lost.  

In March 2003, the veteran underwent a VA examination 
following his December 2002 request for an increased rating 
for his service-connected hepatitis C.  The examiner 
indicated that there was no evidence suggesting cirrhosis of 
the liver, nor was there evidence that the veteran's liver 
function was impaired.  His labs came back normal and there 
was no evidence that his liver was inflamed.  Ultimately the 
examiner opined that "THERE [WERE] NO SECONDARY CONDITIONS 
RESULTING FROM HIS HEPATITIS C infection."  (emphasis in 
original).  In July 2003, the RO denied the veteran's request 
for an increased rating for service-connected hepatitis C.

In August 2003, the veteran filed his claim of service 
connection for liver damage as secondary to his service-
connected hepatitis C.  

In September 2003, the veteran underwent another VA 
examination.  The veteran reported that he experienced 
frequent lower abdominal pain, was easily fatigued, and had 
depression and anxiety.  The veteran underwent lab work and a 
physical examination to determine his current liver 
condition.  The examiner opined that no diagnosis of liver 
damage as secondary to hepatitis C was possible.  She noted 
that the veteran's "liver function tests, the coagulation 
profile, and the complete blood count, as well as, the 
physical exam for the abdomen/liver [were] normal."  She 
stated that the veteran's labs reflected an elevated ferritin 
level, but that it was "an acute phase reactant that can be 
elevated during any inflammatory response."  Ultimately, she 
confirmed that hepatitis C diagnosis, but did not diagnose 
the veteran as having any liver damage.   There is no medical 
opinion to the contrary.  

In the veteran's August 2005 substantive appeal, he indicated 
that medical evidence would be forthcoming in support of his 
claim of service connection for liver damage.  As of this 
date, VA has not received further medical evidence in support 
of the veteran's claim.  

Given the evidence as outlined above, the Board finds that 
there is no current diagnosis of liver damage, nor is there a 
current diagnosis of liver damage as secondary to service-
connected hepatitis C.  In fact, the VA examiner indicated 
that no such diagnosis was possible due to the normal liver 
function tests and normal physical exam.  Absent a disease or 
injury incurred during service or as a consequence of a 
service-connected disability, the basic compensation statutes 
cannot be satisfied.  See Sanchez-Benitez v. Principi, 259 
F.3d 1356, 1361 (Fed. Cir. 2001).  Therefore, because there 
is no evidence of liver damage related to the veteran's 
service, or related to the veteran's service-connected 
hepatitis C, service connection must be denied.

.
ORDER

Service connection for liver damage, to include as secondary 
to service-connected hepatitis C, is denied.




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


